Filed 03/11/21                                                    Case 20-12577                                        Doc 152

     FORM L70 Notice of Entry of Order of Dismissal (v.2.13)                                              20−12577 − A − 11
                  UNITED STATES BANKRUPTCY COURT
                       Eastern District of California
                            Robert E. Coyle United States Courthouse
                                 2500 Tulare Street, Suite 2501
                                    Fresno, CA 93721−1318

                                             (559) 499−5800
                                          www.caeb.uscourts.gov
                                          M−F 9:00 AM − 4:00 PM


                                      NOTICE OF ENTRY OF ORDER OF DISMISSAL

     Case Number:           20−12577 − A − 11
     Debtor Name(s), Social Security Number(s), and Address(es):


        Maria Guadalupe Luna Manzo
         xxx−xx−3022

        P.O. Box 789
        Parlier, CA 93648

     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
       Maria Luna




        NOTICE IS HEREBY GIVEN THAT:
        An order dismissing debtor Maria Guadalupe Luna Manzo was entered on the docket in this case on 3/11/21. The
        document number and docket text for this order are set forth below.

              [151] − Order Granting 114 Motion/Application to Dismiss Case [HLF−7] (rlos)



     Dated:                                                           For the Court,
     3/11/21                                                          Wayne Blackwelder , Clerk
